DETAILED ACTION
This is a first Office action on the merits to the application filed 02/11/2021. Claims 1-12, 14 are pending. Claim 13 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reason: 
In Fig. 18, the references S1610, S1620, S1630, S1632, S1634, S1640, S1650, S1660 and S1670 are not disclosed in the Specification. Instead, the Specification [0252 – 0259] discloses S1810, S1820, S1830, S1832, S1834, S1840, S1850, S1860 and S1870 in Fig. 18. Applicant should correct.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 


Claim Interpretation
Claim 4 recites “..the PDSCH is received in a resource region other than the candidate resource region.” It is not clear that this resource region is a new resource region or the same resource region recited in claim 1. For examination purposes, the resource region in claim 4 is the same as recited in claim 1. Applicant should correct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-8, 10-12 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Mukherjee (US20190246335), hereinafter “Mukherjee”, in view of Intel Corporation (R1-1710502, “SS Burst Set Composition, 3GPP TSG RAN WG1 Ad-Hoc#2), hereinafter “Intel”.

Regarding claim 1, Mukherjee teaches:
receiving a downlink signal by a user equipment in a wireless communication system supporting in an unlicensed band (Mukherjee, Fig. 3, [0022]: current 5G NR standards implement download synchronization and access procedure.), the method comprising: 
configuring a candidate resource region for a synchronization signal/physical broadcast channel (SS/PBCH) block in the unlicensed band; and 
receiving a physical downlink control channel (PDCCH) for scheduling a physical downlink shared channel (PDSCH)  in the unlicensed band (Mukherjee, Fig. 3 [0025-0026]: UE receives SSB 300, followed by PDCCH that schedules PDSCH and RMSI, in NR network), 
wherein the candidate resource region is not available for the PDSCH (i) based on the PDSCH including system information and (Mukherjee, Fig. 3, SSB 300 OFDM symbols precede the symbols in the region allocated for the PDCCH/PDSCH/RMSI; two regions are distinctly separate and do not overlap)
Mukherjee does not teach:
(ii) based on a resource region allocated for the PDSCH being overlapped with the candidate resource region in a frequency domain. 
However, Intel teaches:
(ii) based on a resource region allocated for the PDSCH being overlapped with the candidate resource region in a frequency domain. (Intel, Section 2: For NR, Intel teaches to keep aligned borders between the OFDM symbols of the SS block and the data/control OFDM symbols (Page2: line 3), (Fig.1). Also, to avoid mapping SS blocks onto OFDM symbols used for NR-PDCCH and/or NR-PUSCH (Page 3, line 12-13), Fig.3a for 15 kHz SCS. Keep regions distinct and separate for SSB and DL data/control.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Intel into the method of Mukherjee in order to minimize the potential collisions between SS/PBCH and DL data/control, where such alignments and non-overlap guidelines can provide better OFDM symbol utilization. (Intel, page 3, Observation 1).


Regarding claim 2, Mukherjee does not teach:
The method of claim 1, wherein the candidate resource region is not available for the PDSCH even when the candidate SS/PBSCH block is not transmitted on the candidate resource region. 
However, Intel teaches reserving and preserving regions for SS and DL data/control:
(Intel Section 2: Intel teaches keeping alignment and mapping for non-overlapping of SS block OFDM symbols with data/control symbols in 15, 30, 120 and 240 kHz, in agreement with 3GPP RAN #89. (Section 1, Agreements) Preserving/reserving symbols for DL control at the beginning of the 14 symbol slot, preserved for guard period and UL control at the end of the slot.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Intel into the method of Mukherjee in order to maintain rules for reserving regions for SSB and DL data/control symbols, and for compatibility and interoperability with different SCS.

Regarding claim 3, Mukherjee teaches:
The method of claim 1, wherein the SS/PBCH block corresponds to one or more candidate resource regions. (Mukherjee, Fig. 4 [0028-0029]: For multi-beam BS (Fig.5), the gNB transmit SS burst set 400 contains one or more SSBs 300, RMSI 312, ODSI 314, PDCCH310 and PDCCH contiguously in the time domain over consecutive OFDM symbols (420). SSB300s are in separate resource regions from the PDSSCH symbols transmitted.)

Regarding claim 4, Mukherjee teaches:
The method of claim 1, wherein the PDSCH is received in a resource region other than the candidate resource region. (Mukherjee, Fig. 3, SSB 300 OFDM symbols precede the symbols in the region allocated for the PDCCH/PDSCH/RMSI; two regions are distinctly separate and do not overlap)

Regarding claim 5, Mukherjee teaches:
The method of claim 1, wherein the PDCCH is transmitted based on a channel access procedure.  (Mukherjee: Fig. 4, [0028]: For the sequence of downlink signals for access, the SS burst set 400 (starts) with a listen-before-talk (LBT) slot 410 preceding SSB 300. LBT procedures may be performed by gNB 120 before gNB 120 can access a shared channel. After the SSB300, PDSCH 310 follows with RMSI 312 and OSI 314, on the PDCCH.)

Regarding claim 6, Mukherjee teaches:
The method of claim 1, wherein the system information includes system information that is not transmitted in the SS/PBCH block. (Mukherjee, Fig. 3, [0025]: The NR-PBCH includes master information block (MIB) that points to other system information outside of SSB 300. gNB also broadcasts remaining system information (RMSI) on NR-PDSCH.)

Regarding claim 7, Mukherjee teaches:
The method of claim 1, wherein the first SS/PBCH block and the PDSCH are transmitted in the unlicensed band based on one channel access procedure.  (Mukherjee: Fig. 4, [0028]: For the sequence of downlink signals for access, the SS burst set 400 (starts) with a listen-before-talk (LBT) slot 410 preceding SSB 300. LBT procedures may be performed by gNB 120 before gNB 120 can access a shared channel. After the SSB300, PDSCH 310 follows with RMSI 312 and OSI 314, on the PDCCH.)

Regarding claim 8, Mukherjee does not teach:
The method of claim 1, wherein the unlicensed band is configured based on a subcarrier spacing of 15 or 30 kHz.  
However, Intel teaches:
the unlicensed band is configured based on a subcarrier spacing of 15 or 30 kHz. (Intel, Section 2, 3GPP NR networks supports operation when SCS of SSB is 15 or 30 kHz, 120 and 240 kHz with rules that reserve and avoid over-mapping of SS blocks and DL data/control in resource regions.) 

Regarding claim 10, Mukherjee teaches:
The method of claim 1, wherein the system information includes remaining system information (RMSI) related to the candidate SS/PBCH block (Mukherjee, Fig. 3, [0025]: The NR-PBCH includes master information block (MIB) that points to other system information outside of SSB 300. gNB also broadcasts remaining system information (RMSI) on NR-PDSCH.)

Regarding claim 11, Mukherjee teaches:
A method of transmitting a downlink signal by a base station in a wireless communication system supporting an unlicensed band (Mukherjee, [0022]: current 5G NR standards implement download synchronization and access procedure. Fig. 3), the method comprising: 
configuring a candidate resource region for receiving a synchronization signal/physical broadcast channel (SS/PBCH) block in the unlicensed band; and 
transmitting physical downlink control channel (PDCCH) including information on a physical downlink shared channel (PDSCH) resource region in the unlicensed band (Mukherjee, Fig. 3 [0025-0026]: gNB transmits SSB300, followed by PDCCH that schedules PDSCH and RMSI, in NR network),, 
wherein the candidate resource region is not available for the PDSCH (i) based on the PDSCH including system information and (Mukherjee, Fig. 3, SSB 300 OFDM symbols precede the symbols in the region allocated for the PDCCH/PDSCH/RMSI; two regions are distinctly separate and do not overlap)
Mukherjee does not teach specifically about 
(ii) based on a resource region allocated for the PDSCH being overlapped with the candidate resource region in a frequency domain. 
However, Intel teaches:
(ii) based on a resource region allocated for the PDSCH being overlapped with the candidate resource region in a frequency domain. (Intel, Section 2: Intel teaches to keep aligned borders between the OFDM symbols of the SS block and the data/control OFDM symbols (Page2: line 3), (Fig.1). Also, to avoid mapping SS blocks onto OFDM symbols used for NR-PDCCH and/or NR-PUSCH (Page 3, line 12-13), Fig.3a for 15 kHz SCS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Intel into the method of Mukherjee in order to minimize the potential collisions between SS/PBCH and DL data/control, where such alignments and non-overlap guidelines can provide better OFDM symbol utilization. (Intel, page 3, Observation 1).


Regarding claim 12 Mukherjee teaches:
A communication device for receiving a downlink signal in a wireless communication system supporting an unlicensed band (Mukherjee, [0022]: current 5G NR standards implement download synchronization and access procedure. Fig. 3),, the communication device comprising:
a memory; and
A processor connected to the memory (Mukherjee, Fig. 8: Memory 830 connected to Processor 820),
wherein the processor is configured to:
configure a candidate resource region for a synchronization signal/physical broadcast channel (SS/PBCH) block in the unlicensed band; and 
receive a physical downlink control channel (PDCCH) for scheduling a physical downlink shared channel (PDSCH)  in the unlicensed band (Mukherjee, Fig. 3 [0025-0026]: UE receives SSB300, followed by PDCCH that schedules PDSCH and RMSI, in NR network),, 
wherein the candidate resource region is not available for the PDSCH (i) based on the PDSCH including system information and (Mukherjee, Fig. 3, SSB 300 OFDM symbols precede the symbols in the region allocated for the PDCCH/PDSCH/RMSI; two regions are distinctly separate and do not overlap)
Mukherjee does not teach specifically about 
(ii) based on a resource region allocated for the PDSCH being overlapped with the candidate resource region in a frequency domain. 
However, Intel teaches:
(ii) based on a resource region allocated for the PDSCH being overlapped with the candidate resource region in a frequency domain. (Intel, Section 2: Intel teaches to keep aligned borders between the OFDM symbols of the SS block and the data/control OFDM symbols (Page2: line 3), (Fig.1). Also, to avoid mapping SS blocks onto OFDM symbols used for NR-PDCCH and/or NR-PUSCH (Page 3, line 12-13), Fig.3a for 15 kHz SCS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Intel into the method of Mukherjee in order to minimize the potential collisions between SS/PBCH and DL data/control, where such alignments and non-overlap guidelines can provide better OFDM symbol utilization. (Intel, page 3, Observation 1).

Regarding claim 14, Mukherjee teaches:
The method of claim 1, wherein the user equipment is capable of communicating with at least one of another user equipment, a user equipment related to a base station and/or a network. (Mukherjee, Fig. 2, End device connected to gNB)

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Mukherjee, in view of “Intel”, in further view of Nogami et al. (US20170325258) hereinafter “Nogami”.

Regarding claim 9, Mukherjee and Intel do not teach:
The method of claim 1, wherein the PDCCH includes information on whether there is a buffer flush for the system information.
However, Nogami teaches preparing for buffer clearing or flushing from PDCCH/PDSCH:
the PDCCH includes information on whether there is a buffer flush for the system information. (Nogami, Fig. 14, [0316]: eNB 160 may transmit €PDCCH carrying UL grant in subframe where the UL grant schedules PUSCHs in different subframes. UE detects the PDCCH and may start preparing PUSCH transmissions based on info provided, which indicate for initial transmissions to flush buffers (for failed channel access) and store new bits for the initial transmissions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Nogami into the method of Mukherjee and Intel in order to provide clear and early indication of corrupted buffer that should be flushed due to unsuccessful channel access. Such would be an improvement of the utility of the channel access process.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461